Citation Nr: 0621316	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1962 to June 
1965

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned at a personal 
hearing at the RO in August 2005. 

The Board notes that the issues on appeal were adjudicated by 
the RO as original claims.  The Board finds, however, that 
the issues had all been subject to prior final denials.  The 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed regardless of hat the agency of original 
jurisdiction determines.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Therefore, the issues on the title 
page, with the exception of issue 4, are styled as attempts 
to reopen claims subject to prior final denials.  




FINDINGS OF FACT

1.  An unappealed October 2000 Board decision denied service 
connection residuals of a left eye injury.

2.  The evidence received subsequent to the Board's October 
2000 decision which denied service connection for residuals 
of an left eye injury was either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.

3.  An unappealed October 1986 RO decision denied service 
connection for residuals of a head injury.  

4.  The evidence received subsequent to the RO's October 1986 
decision which denied service connection for residuals of 
head injury was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.

5.  An unappealed September 1997 RO decision which denied 
service connection for a low back condition is final.  

6.  The evidence received since the September 1997 rating 
decision is not duplicative of evidence previously submitted 
and relates to an unestablished fact necessary to 
substantiate the claim.

7.  There is no competent evidence of record linking a 
currently existing low back disorder to the veteran's active 
duty service.  




CONCLUSIONS OF LAW

1.  The October 2000 Board decision, which denied entitlement 
to service connection for residuals of an eye injury, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  The evidence received subsequent to the October 2000 
Board decision is not new and material, and the claim for 
service connection for residuals of an eye injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  The October 1986 RO decision, which denied entitlement to 
service connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  The evidence received subsequent to the October 1986 RO 
decision is not new and material, and the claim for service 
connection for residuals of an eye injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  The September 1997 RO decision, which denied entitlement 
to service connection for a low back disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

6.  The evidence received subsequent to the September 1997 RO 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

7.  A low back disorder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in January 2002, March 2002 
and February 2003.  These letters notified the claimant of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on these claims have been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, the Board observes that the claimant has not 
contended nor argued that any defect or deficiency in the 
VCAA notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal.  See Mayfield, 
supra.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) addressed directives consistent with VCAA with 
regard to new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice that 
complies with the requirement of Kent v. Nicholson in the 
February 2003 VCAA letter.  Thus, the Board finds that the 
directives of Kent are satisfied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The claimant has not identified any records in VA's 
possession or otherwise which have not been obtained.  At the 
time of the August 2005 Travel Board hearing, the veteran 
reported private treatment records were outstanding.  He also 
reported, however, that he would obtain those records but did 
not do so.  He also did not provide a release for VA to 
obtain the private treatment records.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Evidence was submitted in February 2006 without waiver.  The 
evidence, however, is duplicative of previous evidence of 
record.  It indicates that the veteran continues to be 
treated for chronic back pain and headaches.  In light of the 
duplicative nature of the evidence, the Board finds a remand 
to have the RO consider the evidence in the first instance is 
not required and would be counter productive.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio, supra. (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

The first three issues on appeal were all subject to prior 
final denials.  That is, a decision was rendered as to each 
of these claims, and the veteran was informed of the decision 
but he did not timely file an appeal of the denials.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claims in 2002, the 
revised version of 3.156 is applicable in this appeal.

 Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury.

Factual Background

A May 1963 service medical record reveals that the veteran 
was hit above the left eye with a steel helmet that did not 
result in a loss of consciousness.  A three-centimeter 
laceration was present just above the left eye.  A separate 
record dated the same day indicates that the veteran was 
complaining of dizziness.  

The veteran completed a Report of Medical History at the time 
of his separation examination in March 1965.  He reported at 
that time that he had frequent or severe headaches as well as 
dizziness or fainting spells.  

A November 1969 VA clinical record indicates that the veteran 
was struck below the left eye with a flashlight while 
breaking up a fight.  Physical examination revealed a half-
centimeter laceration below the left eye.  

A March 1984 VA clinical record includes the notation that 
the veteran had a history of head injuries in May 1963 where 
he received a blow to the head with a helmet, which rendered 
him unconscious for a period of time.  A second injury was 
reported to have occurred in 1964 during hand to hand combat 
training.  The veteran reported that, since the injury, he 
had dizziness with occasional headaches and blurry vision.  A 
July 1985 private clinical record includes the notation that 
the veteran had an injury over the left eyebrow in 1963 and 
had had headaches in this region since then as well as blurry 
near vision.  The pertinent diagnosis was headaches, possibly 
ocular.  

In May 1986, the veteran submitted a claim of entitlement to 
service connection for an injury to his left eye.  

In a June 1995 statement, the veteran reported that he 
experienced a severe headache and dizziness due to a cut 
above his left eye brow.  He also seemed to allege that he 
lost his eye sight.  He reported that the headache would turn 
into a migraine and had increased in severity in 1983 (prior 
to that time, he stated the headaches were intermittent).  

A VA examination was conducted in June 1995.  The veteran 
reported that he quit his job as a result of severe 
headaches, dizziness and loss of vision and also due to 
depression.  He reported he sustained a minor cut in the left 
eyebrow region from a steel helmet.  In 1983, he began to 
note onset of headaches, dizziness, and bilateral loss of 
vision which he blamed on the laceration in the left eyebrow.  
The examiner noted that there had been a 20-year interval 
between the reported accident and onset of the symptomatology 
and the veteran apparently had none of these symptoms 
following the minor trauma.  At the time of the examination, 
the veteran complained, in part, of headaches which he self-
diagnosed as migraines as they lasted a long time.  The 
headaches were precipitated when the veteran used his left 
eye, starting in the laceration area which then caused 
dizziness and then headaches.  The pertinent diagnosis was 
history of small left eyebrow laceration from a helmet 
(apparently minor trauma in November 1963) with onset in 1983 
of a multitude of various symptoms including headaches, 
dizziness, bilateral loss of vision, loss of hearing, loss of 
hair, and depression, which the veteran attributed to the 
minor head trauma sustained some 20 years previously.  

In a January 1996 decision, the RO denied service connection 
for an eye injury.  The RO noted that the service medical 
records demonstrated that the veteran received a three-
centimeter laceration just above the left eyebrow but did not 
show any actual injury to the eye itself.  The RO found that 
any eye injury neither occurred in nor was caused by active 
duty service.  The RO also noted that service connection was 
granted for the scar over the left eye. 

The veteran testified at a local RO hearing in June 1996, 
that he injured his eye in 1963 when he was hit with a 
helmet.  He was injured again one year later when he was 
struck by a rifle butt.  He reported that he had problems 
with vision in his left eye and an occasional sharp pain in 
his left eye lid.  He was given a prescription for glasses.  
He thought he was treated with eye ointment while on active 
duty.  He denied problems with his right eye.  He complained 
of pain in his left eye.  

On VA examination in February 2000, the veteran reported that 
he sustained a laceration above the left eyebrow in 1963 and 
had headaches occurring approximately every three months ever 
since that time.  He also reported that he had had almost 
constant dizziness which began approximately two to three 
months after the accident.  He reported that his vision had 
deteriorated and he had occasional pain in the scar area and 
the left eye lid.  The examiner noted that he was unable to 
evaluate the symptoms of which the veteran complained.  
In an October 2000 decision, the Board denied service 
connection for residuals of a left eye injury.  The Board 
found that there was no competent medical evidence of a nexus 
between a current eye disorder and the veteran's active duty 
service.  

In December 2002, the veteran submitted another claim of 
entitlement to service connection for a left eye injury.  The 
evidence added to the record subsequent to the Board's 
October 2000 decision is set out below.  

A VA examination was conducted in December 2000.  The veteran 
reported that he was injured above the left eyebrow in 1963 
when he was struck with a helmet.  He reported that he was 
rendered unconscious for five minutes and experienced some 
dizziness and pain which persisted to the present time and 
had increased in symptomalogy.  He also reported that he had 
some blurry vision which had increased as well as headaches 
which occurred three times per day.  The headaches were 
described as circumferential of the head and increased when 
he read.  The examiner noted that he was unable to explain 
the insularly symptoms of what sounded like tension headaches 
and blurred vision.  The examiner opined that no neurological 
disorder could be attributed to the scar.  The veteran had a 
minor concussive injury in 1963 which had resolved.  

An October 2001 private clinical record reveals that the 
veteran complained of irritation in the eyes since 1963.  He 
reported being hit in the head with a helmet which caused 
poor vision and daily migraine headaches.  The assessment was 
refractive error.  

The veteran testified before the undersigned in August 2005 
that he had been having problems with his vision ever since 
he was struck in the head with a helmet.  He complained of 
blurry vision in his left eye.  

Other clinical records received subsequent to the October 
2000 Board decision include references to problems with eyes 
but do not link the problems to the veteran's active duty 
service.  

Analysis

The Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for residuals of a left eye injury.  As noted 
above, the claim was denied by the Board in October 2000 as 
there was no competent medical evidence of a nexus between a 
current eye disorder and the veteran's active duty service.  
The evidence received subsequent to the Board's October 2000 
decision still does not include any competent evidence of a 
causal link between the veteran's active duty service and any 
current eye injury.  

The report of the December 2000 VA examination is new in that 
it was not submitted previously; however, it is not material.  
The examiner did not link a currently existing eye injury to 
the veteran's active duty service in any way.  The examiner 
did note the veteran's reports of an in-service injury and 
subsequent symptomatology he experienced but did not indicate 
that a current eye disorder was linked to that injury.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The October 2001 private clinical record is also new but not 
material.  Again, a health care professional noted the 
veteran's reports of an in-service injury and subsequent 
symptomatology but did not link this to a current eye 
disability.  See LeShore, supra.

The private clinical records which reference current problems 
with the veteran's eyes but do not link the noted problems to 
the veteran's active duty service are not new and material.  
The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The veteran's testimony before the undersigned in August 
2005, while credible, is not new and material.  The veteran's 
allegations of being struck with a helmet and experiencing 
eye problems was already of record at the time of the prior 
final denial.  The veteran's testimony is not competent 
evidence linking current residuals of an eye injury to the 
veteran's active duty service.  The veteran is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

 Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

Factual Background

On a Report of Medical History the veteran completed in March 
1962 at the time of his entrance into active duty, he 
reported frequent or severe headaches as well as dizziness or 
fainting spells.  An annotation to the report reveals the 
veteran reported that he had frontal headaches for two 
months, lasting two hours.  He reported he had a dizzy spell 
three to four months prior.  

A May 1963 service medical record reveals that the veteran 
was hit above the left with a steel helmet without loss of 
consciousness.  A three-centimeter laceration was present 
just above the left eye.  A separate record dated the same 
day indicates that the veteran was complaining of dizziness.  

The veteran completed a Report of Medical History at the time 
of his separation examination in March 1965.  He reported at 
that time that he had frequent or severe headaches as well as 
dizziness or fainting spells.  Clinical evaluation of the 
veteran's neurological system was normal at the time of the 
March 1965 separation examination.  An annotation to the 
report indicates that the veteran's medical history was of no 
present clinical significance.  

A May 1965 service medical records reveals the veteran 
reported that he had had headaches and dizziness for three 
years.  He was thrown off a bull in a rodeo prior to entry 
into service.  Since entry into service he also had several 
other mild head injuries.  Neurological examination was 
entirely normal.  The opinion was that the headaches were 
undoubtedly tension headaches with an element of hysteria.  

In December 1965, the veteran complained of severe headaches.  
He provided a history of head injuries.  He reported that he 
fell in a rodeo, he was hit over the left eye with a helmet, 
and the preceding day he was hit in the head with a rifle 
butt.  He complained of dizzy spells and severe headache.  

A November 1969 clinical record indicates that the veteran 
was struck below the left eye with a flashlight while 
breaking up a fight.  Physical examination revealed a half-
centimeter laceration below the left eye.  

In November 1983, the veteran submitted a claim for 
entitlement to service connection for a head injury, which 
was denied by the RO in a January 1984 rating decision.  

In a June 1984 statement, the veteran reported that his head 
injury was sustained prior to his active duty service but 
that active duty aggravated the disability when he was struck 
by a rifle butt and by a helmet.  

A letter from a private physician dated in April 1984 
indicates that the veteran was complaining of headaches which 
had been a problem since 1963 while he was in the military.  
The veteran reported two incidents of trauma, one in which he 
was hit in the head above the left eye by a helmet and 
another incident where he was hit in approximately the same 
spot by a rifle butt.  The veteran reported that he had had 
intermittent headaches since that time.  

A March 1984 clinical record includes the notation that the 
veteran had a history of head injuries in May 1963 where he 
received a blow to the head with a helmet rendering him 
unconscious for a period of time.  A second injury occurred 
in 1964 during hand to hand combat training.  He reported 
that since then, he had dizziness with occasional headaches, 
and blurry vision.  

In March 1985, the Board denied the claim of entitlement to 
service connection for residuals of a head injury based upon 
a finding that the disability pre-existed service and was not 
aggravated during service.

A July 1985 private clinical record includes the notation 
that the veteran had an injury over the left brow in 1963 and 
had had headaches over the left eye since then as well as 
blurry near vision.  The pertinent diagnosis was headaches, 
possibly ocular.  

An October 1985 clinical record indicated that the veteran 
reported that he was hit over the left eye with a laceration 
20 years prior and had a persistent left frontal headache 
which was increased with reading.  Physical examination 
revealed a scar over the left brow with a full range of 
motion without tenderness.  The assessment was persistent 
headache.  

In October 1986, the RO denied service connection for a head 
injury.  The RO denied the claim as it determined that new 
and material had not been submitted indicating that the 
veteran did not suffer a head injury prior to service nor did 
the evidence indicate that the two reported incidents 
involving head trauma in service did not substantially 
aggravate the condition.  

The evidence added to the record subsequent to the October 
1986 RO decision which denied service connection for 
residuals of a head injury is set out below.  

An April 1986 clinical record indicates that the veteran 
complained of questionable eye pain which sounded 
superficial.  The symptoms were reportedly present since the 
veteran was hit over the left eye in 1963.  He reported he 
experienced headaches, sometimes for days at a time.  

A February 1995 clinical record reveals the veteran 
complained of headaches and dizziness with a remote history 
of the same symptoms after head trauma when the veteran was 
in the Army in 1964.  The veteran also reported syncopal 
episodes that occurred while driving in 1988 and 1990 
resulting in motor vehicle accidents.  He also complained of 
a one-month history of headaches across the forehead and 
behind the eyes.  The pertinent assessment was tension 
headaches with intermittent dizziness.  

In a June 1995 statement, the veteran reported that he 
experienced a severe headache and dizziness due to a cut 
above his left eye brow.  He reported the headache turned 
into a migraine.  The headache had increased in severity in 
1983 as prior to that time they were intermittent.  

A VA examination was conducted in June 1995.  The veteran 
reported that he quit his job as a result of severe 
headaches, dizziness and loss of vision and also due to 
depression.  He reported he sustained a minor cut in the left 
eyebrow from a steel helmet.  In 1983, he began to note onset 
of headaches, dizziness, and bilateral loss of vision which 
he blamed on the laceration in the left eyebrow.  The 
examiner noted that there had been a 20 year interval between 
the reported accident and onset of the symptomatology and the 
veteran apparently had none of these symptoms following the 
minor trauma.  At the time of the examination, the veteran 
complained, in part, of headaches which he self-diagnosed as 
migraines as they lasted a long time.  The pertinent 
diagnosis was history of small left eyebrow laceration from a 
helmet (apparently minor trauma in November 1963) with onset 
in 1983 of a multitude of various symptoms including 
headaches, dizziness, bilateral loss of vision, loss of 
hearing, loss of hair, and depression which the veteran 
attributed to the minor head trauma sustained some 20 years 
previously.  

On VA examination in February 2000, the veteran reported that 
he sustained a laceration above the left eyebrow in 1963 and 
had headaches occurring approximately every three months ever 
since that time.  He also reported that he had had almost 
constant dizziness which began approximately two to three 
months after the accident.  He reported that he had 
occasional pain in the scar area and the left eye lid.  The 
examiner noted that he was unable to evaluate the symptoms of 
which the veteran complained.  

An October 2000 private clinical record indicates the veteran 
reported he had sharp headache pains ever since a head injury 
in 1963.  He denied any recent head injuries.  The assessment 
was chronic headaches, suspect tension headaches.  

Some clinical records received subsequent to prior final 
decision include assessments of chronic tension headaches 
with intermittent dizziness as well as chronic headache 
syndrome.  The disabilities were not linked to the veteran's 
active duty service.  

The veteran testified before the undersigned in August 2005 
that he received several head injuries while in the service 
including being hit with a rifle in the back of the head.  He 
testified that, after the injury, he began having problems 
with his memory and headaches.  He also had problems with 
dizziness.  He reported that he sought treatment at the 
hospital at Fort Bragg and that he continued to have problems 
during active duty.  He denied having any head injuries other 
than on active duty.  

Analysis

The Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for residuals of a head injury.  At the time of 
the October 1986 rating decision, VA had determined that the 
veteran had a pre-existing head injury, which was not 
aggravated during service.  While some of the clinical 
records received subsequent to the last prior final decision 
included information provided by the veteran as to head 
injuries received during active duty, the records did not 
include any competent evidence that a pre-existing condition 
was aggravated beyond the natural progress of the disease 
process during service.  

Other clinical records associated with the claims files only 
demonstrate current treatment for complaints of residuals of 
head injuries but also do not indicate in any way that the 
residuals were causally linked to the veteran's active duty 
service.  They are not new and material.  See Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  

The reports of the VA examinations are new but not material.  
These reports also do not include competent evidence linking 
current residuals of head injuries to the veteran's active 
duty service.  The veteran's testimony before the undersigned 
in August 2005, while credible, is not new and material.  His 
allegations that he currently experiences residuals of head 
injuries as a result of active duty service were previously 
of record at the time of the prior final denial.  The 
veteran's testimony is not competent evidence linking current 
residuals of a head injury to the veteran's active duty 
service, to include being aggravated during service.  The 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu, 
supra. 

For the reasons stated above, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
the claim for service connection for residuals of a head 
injury.

 Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

Analysis

The veteran has attempted to reopen the claim of entitlement 
to service connection for a low back disorder.  The claim was 
denied several times by the RO and one time by the Board.  
The last time the claim was denied was in September 1997.  
The RO noted that the service medical records were negative 
for any evidence of chronic disease or injury of the back.  
The veteran was informed in the decision that his claim would 
be reopened upon receipt of evidence showing a chronic back 
condition occurred or was aggravated during military service.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back condition.  In August 2004, a 
statement was received from a private physician who wrote 
that the veteran had chronic back pain, neck pain, weakness 
and numbness as well as pain that extended to his 
extremities.  The physician noted that the veteran's service 
related injury was in the 1960's by history and many of the 
veteran's symptoms started after the injury.  It was opined 
that, temporally speaking, it seemed very likely that the 
veteran's symptoms and pain were related to his service 
injuries.  This evidence, which was not previously of record 
at the time of the last prior final denial, is assumed to be 
true for purposes of reopening the claim.  In this context, 
the evidence provides competent evidence of a link between an 
in-service back injury and a currently existing back injury.  
The Board finds this evidence is not duplicative of evidence 
previously submitted and relates to an unestablished fact 
necessary to substantiate the claim.

Entitlement to service connection for a low back disorder.

Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The Board finds that service connection is not warranted for 
the reopened claim of entitlement to service connection for a 
low back disorder as the preponderance of the evidence 
demonstrates that there is no causal link between a currently 
existing back disorder and the veteran's active duty service.  

The service medical records do not document any injury to the 
veteran's low back at all.  A January 1964 record references 
complaints of a painful left hip but no indication that the 
veteran injured his back.  The Board notes that clinical 
evaluation of the veteran's spine and neurological system was 
normal at the time of the March 1965 separation examination.  
An annotation to the report indicates that the veteran's 
medical history was of no present clinical significance.  
Furthermore, the veteran denied having or ever having had 
swollen or painful joints or arthritis or rheumatism on a 
Report of Medical History he completed in March 1965.  This 
evidence weighs against a finding that the veteran had a 
chronic back injury during active duty service, as he failed 
to mention back pain at separation (yet he reported a medical 
history of headaches).  

On VA examination in September 1969, the veteran complained 
of right leg and right ankle problems.  He reported that he 
injured his right leg and right ankle during a parachute 
jump.  He made no mention of back pain.  Evaluation of the 
musculo-skeletal system determined that the veteran had 
normal use and a full range.  

The first objective evidence of the presence of complaints of 
back pain is included in a March 1974 clinical record.  At 
that time,  the veteran complained of a back ache.  He 
reported that he had pulled a muscle the preceding fall and 
again one week prior.  Physical examination revealed slight 
tenderness in the back.  The assessment was muscle strain.  
This evidence weighs against a finding that the veteran had a 
chronic back injury during active duty service, as he 
specifically attributed his back pain to a post-service 
incident.  A May 1977 clinical record includes the notation 
that the veteran had pain in his back since a fall.  He had 
been in a pick-up accident.  Again, this evidence does not 
indicate that the veteran had a back injury during active 
duty and tends to indicate that the cause of the back pain 
was due to post-service events.  

The first objective evidence of complaints of back pain which 
were linked to the veteran's active duty service are dated in 
1981.  In March 1981, a private chiropractor reported that he 
was submitting a report of injuries sustained by the veteran 
as a result of an accident in August 1964.  The veteran first 
sought treatment from the author in March 1981 at which time 
he reported that he had been suffering from continuous low 
back, right leg and ankle pain since a parachute accident 
which occurred in the service.  The veteran reported that he 
was hospitalized at that time and released the same day.  X-
rays revealed that the veteran had spondylolisthesis.  The 
Board accords this evidence little probative value, as the 
first time the veteran reports a chronic back disability is 
more than 15 years following his discharge from service.  
Additionally, the Board does not find the veteran's report of 
a chronic back disability in service to be credible.  Again, 
the veteran reported his headaches at the time of discharge 
and made no mention of any back pain.  Clinical evaluation of 
the spine and other musculoskeletal system was normal.  The 
Court has held that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Thus, any medical opinion in the 
claims file that attributes the current back disorder to an 
injury in service has been accorded little to no probative 
value.  Id.  

Lay statements dated in September and November 1982 attest to 
the fact that the veteran experienced back pain.  Some of the 
statements indicate that the veteran attributed his back pain 
to his military service.  These records are not competent 
evidence linking a currently existing back disability to the 
veteran's active duty service as they were promulgated by lay 
persons.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

A November 1982 affidavit reveals that the veteran sought 
treatment at traditional Navajo Indian medicinal/healing 
ceremonials since 1971.  The ceremonies were conducted, in 
part, to treat back disabilities resulting from military 
participation in the Armed Forces of the United States.  The 
veteran submitted an accompanying statement and list of 
treatment dates which began in 1965 for treatment, in part, 
of back problems.  This evidence is not probative of a link 
between active duty and a current back disability as it is 
based on a factual background which is not supported by the 
objective evidence.  

A local RO hearing was conducted in November 1982.  The 
veteran's representative testified that the veteran had not 
had an injury to his back since his discharge in 1965.  The 
veteran attempted to alleviate the pain via traditional 
treatment.  This evidence is undermined by the March 1974 
clinical record which indicates that the veteran had pulled a 
muscle the preceding fall and one week prior to the record 
date and is accorded little to no probative value.

Clinical records dated in 1991 demonstrate that the veteran 
sustained a sprained sacroiliac and a pelvic fracture in 
February 1991 while riding a horse.  A private clinical 
record dated in August 1991 includes the notation that the 
veteran complained that his back was hurting a little bit 
today.  The assessment was status post pelvis fracture.  A 
separate record dated the same month indicates that the 
veteran was in a bareback riding accident in early February 
of 1991 where he sustained a sacroiliac sprain.  He continued 
to have pain in the low back.  A November 1991 record 
includes the assessment of low back pain status post pelvic 
fracture in February 1991.  

The report of an April 1992 VA examination indicates that the 
veteran reported that he had recurrent low back pain.  He 
reported that he injured his back as a result of a parachute 
jump; the back pain eventually subsided only to return again 
as the result of a horseback accident in February 1991.  He 
complained of constant back pain.  The impression was chronic 
lumbosacral sprain without radiculopathy.  This evidence does 
not link a current back disability to the veteran's active 
duty service.  

In August 1992, a private neurological surgeon reported that 
the veteran presented with back problems which he reported 
occurred after an injury in 1964.  The physician reported 
that the veteran was jumping with a pack on his back weighing 
165 pounds and had had pain since that time.  He continued 
jumping up until his discharge in 1965.  The veteran also 
reported a recent injury where he was thrown from a horse and 
fractured his pelvis.  The diagnosis was lumbar spondylolysis 
at L5, possibly traumatic from the parachute jump.  Again, 
this evidence does not provide probative evidence of a link 
between a current back disability and the veteran's active 
duty service as it was based on an inaccurate factual history 
provided by the veteran.  Reonal, 5 Vet. App. at 461.  

A VA examination was conducted in June 1995.  The veteran 
reported that he injured his back in parachute training.  His 
low back pains increased after a horseback riding accident in 
February 1991.  At the time of the examination, the veteran 
complained of low back pain which was constant.  The 
pertinent diagnosis was mild intervertebral disc space 
narrowing L3-L4 and L4-L5; mode intervertebral disc space 
narrowing at L5-S1; bilateral pars defects of vertebrae L5 
with less than first degree slip of L5 on S1 and 
straightening of the normal lordotic curvature as well as 
sclerotic irregularity of the left sacroiliac joint.  This 
evidence does not link a current back disorder to the 
veteran's active duty service.  

An August 1997 private clinical record demonstrates the 
veteran reported he had back pain as a result of jump school 
while on active duty.  It was noted that there were no 
neurological signs evident on examination.  It was also noted 
that the veteran had a strange affect answering questions and 
the author questioned the veteran's money motives regarding 
the disability issues.  The diagnosis was low back pain.  No 
link to active duty was included in this report.  

A VA back examination was conducted in March 2003.  The 
veteran reported that he injured his back during parachute 
training.  He reported that he now thought he was told that 
he had a fracture in the lower area of his back but he cannot 
remember what area.  He complained, in part, of back pain.  
The pertinent diagnosis was history of low back injury.  It 
was noted that the veteran did have straightening of the 
lordosis and probably mild degenerative disc disease in the 
lumbosacral spine.  No link was made between a current back 
disorder and the veteran's active duty service other than via 
a recitation of the veteran's own self-reported history which 
is not supported by the objective evidence of record.  

A Patient Referral Notice dated in September 2003 includes 
the notation that the veteran had chronic disabling back 
pain, weakness and numbness in his lower extremities since an 
injury at Fort Benning in 1964.  In August 2004, a private 
physician wrote that the veteran had chronic back pain, neck 
pain, weakness and numbness as well as pain that extended to 
his extremities.  The physician noted that the veteran's 
service related injury was in the 1960's by history and many 
of the veteran's symptoms started after the injury.  It was 
opined that, temporally speaking, it seemed very likely that 
the veteran's symptoms and pain were related to his service 
injuries.  These two private medical records are not 
probative since the statement or opinion expressed is based 
upon an inaccurate factual history.  Reonal, 5 Vet. App. at 
461.  

In sum, there is no competent evidence of a nexus between the 
post service low back disorder and service, to include 
manifestations of arthritis within one year following 
discharge from service.  The Board finds the preponderance of 
the probative evidence of record demonstrates that the 
veteran does not have a current back disorder which was 
incurred in or aggravated by his active duty service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt is not applicable.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a left 
eye injury has not been opened.  The appeal is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a head 
injury has not been opened.  The appeal is denied.  

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder has 
been reopened.  The appeal is granted to that extent only.

Entitlement to service connection for a low back disorder is 
not warranted.  The appeal is denied.  



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


